 



Exhibit 10.4
INCENTIVE STOCK OPTION AGREEMENT
FLOWSERVE CORPORATION
2004 STOCK COMPENSATION PLAN
          This Incentive Stock Option Agreement (the “Agreement”) is made and
entered into by and between Flowserve Corporation, a New York corporation (the
“Company”) and                                          (the “Participant”) as
of                                          (the “Date of Grant”).
W I T N E S S E T H
          WHEREAS, the Company has adopted the Flowserve Corporation 2004 Stock
Compensation Plan (the “Plan”) to strengthen the ability of the Company to
attract, motivate and retain Employees, Outside Directors and Consultants who
possess superior capabilities and to encourage such persons to have a
proprietary interest in the Company; and
          WHEREAS, the Organization and Compensation Committee of the Board of
Directors of the Company believes that the granting of the Stock Option
described herein to the Participant is consistent with the stated purposes for
which the Plan was adopted; and
          NOW, THEREFORE, in consideration of the mutual covenants and
conditions hereafter set forth and for other good and valuable consideration,
the Company and the Participant agree as follows:

  1.   Grant of Stock Option

          The Company hereby grants to the Participant the right and option (the
“Stock Option”) to purchase an aggregate of                     shares (the
“Shares”) (such number being subject to adjustment as provided in Paragraph 10
hereof) of the Common Stock of the Company (the “Common Stock”) on the terms and
conditions herein set forth. This Stock Option may be exercised in whole or in
part and from time to time hereinafter. This Stock Option is intended to qualify
as an “incentive stock option” within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). Therefore, the Participant will
be required to satisfy the holding period requirements that apply with respect
to the Common Stock issuable upon exercise of the Stock Option in order to be
eligible for the beneficial tax treatment afforded such a grant. To the extent
the requisite holding period requirements are not satisfied, this Stock Option
shall be deemed a NonQualified Stock Option (as defined in Section 2.17 of the
Plan).

  2.   Exercise Price

          The price at which the Participant shall be entitled to purchase the
Common Stock covered by the Stock Option shall be $      per share.

  3.   Term of Stock Option

          The Stock Option granted hereby shall be and remain in force and
effect during the “Option Period,” which shall begin on the Date of Grant and
end (the “Expiration Date”) on the first to occur of:

1



--------------------------------------------------------------------------------



 



  (a)   the date that is ten (10) years from the Date of Grant; or     (b)   in
the case of termination of employment with the Company or a Subsidiary, any
other date specified in Paragraph 7.

  4.   Exercise of Stock Option

          This Stock Option shall vest and become exercisable over three years
and a day following the Date of Grant in accordance with the following table;
provided, however, that this Stock Option shall cease to vest following the
Participant’s termination of employment and shall cease to be exercisable with
respect to any portion that has been previously exercised or when the Stock
Option lapses.

                              Aggregate Number of Shares Subject to this Stock
Option which Date           are Vested and Exercisable
Insert Date
               
Insert Date
               
Insert Date
               

  5.   Method of Exercising Stock Option

  (a)   Subject to the terms and conditions of this Agreement, this Stock Option
may be exercised by delivering written notice to the Organization and
Compensation Committee of the Board of Directors of the Company, or any officer
or officers delegated with the authority to act on such Committee’s behalf
pursuant to Section 3.3 of the Plan (the “Committee”), setting forth:

  (i)   the number of shares of Common Stock with respect to which the Stock
Option is to be exercised;     (ii)   the Exercise Date;     (iii)   the Social
Security number of the Participant;     (iv)   the method of payment elected
(see Paragraph 6 hereof); and     (v)   the exact name in which the shares will
be registered.

  (b)   The notice described in Paragraph 5(a) above must be signed by the
Participant and shall be accompanied by payment of the purchase price of such
Shares. If the Stock Option is exercised by a person or persons other than the
Participant pursuant to Paragraph 7 hereof, such notice must be signed by such
other person or persons and must be accompanied by proof acceptable to the
Committee of the legal right of such person or persons to exercise the Stock
Option.

  6.   Method of Payment for the Stock Option

  (a)   As a general rule, the full purchase price for the Shares purchased upon
the exercise of the Stock Option (i.e., the number of shares being purchased
multiplied by the price per share) must be paid in cash. The Committee may,
however, in its discretion, allow the Participant to pay for the Common Stock:

2



--------------------------------------------------------------------------------



 



  (i)   in an equivalent acceptable to the Committee;     (ii)   by assigning
and delivering to the Company shares of Common Stock owned by the Participant or
by surrendering another Award; or     (iii)   by combination of cash, Common
Stock or one or more Awards equal in value to the purchase price.         In
addition, at the request of the Participant and to the extent permitted by
applicable law, the Committee may approve an arrangement with a brokerage firm,
under which the brokerage firm, on behalf of the Participant, will pay for
shares of Stock purchased upon the exercise of the Stock Option.

      In addition, at the request of the Participant and to the extent permitted
by applicable law, the Committee may approve an arrangement with a brokerage
firm, under which the brokerage firm, on behalf of the Participant, will pay for
shares of Stock purchased upon the exercise of the Stock Option.     (b)   For
purposes of this Agreement, any Common Stock used or Award surrendered to pay
all or a part of the purchase price of the Stock Option will be valued at the
Fair Market Value on the exercise date. Further, such payment must be
accompanied by an assignment of such Common Stock on a duly executed stock
power, which is on a form separate from the certificate(s) for the Common Stock,
authorizing the transfer of such shares to the Company.

  7.   Termination of Employment

          Subject to the provisions of Paragraph 9 hereof, the Option Period
will end and the Stock Option, whether or not then exercisable, will lapse upon
the termination of employment of a Participant as follows:

  (a)   If the termination of employment is due to any reason other than Cause
(as defined in Paragraph 7(b)), death, Disability (as defined in Paragraph 7(c))
or Retirement (as defined in Paragraph 7(d)), the Participant may continue to
exercise the Stock Option, in whole or in part, until the earliest of:

  (i)   the date specified in Paragraph 3(a); or     (ii)   the date which is
six (6) months following the latter of the last date of active employment or the
release or lapse of trading restrictions, provided, however, that to the extent
the exercise date is more than three (3) months after the last date of active
employment, the Stock Option will be a NonQualified Stock Option.

  (b)   If the termination of employment is due to Cause (as defined in this
Paragraph 7(b)), the Option Period shall end, and the Stock Option shall cease
to be exercisable, as of the date of termination of the Participant’s
employment. “Cause” shall, in all cases, be determined by the Committee, in its
sole and absolute discretion, and shall mean the willful and continued failure
to substantially perform the duties of employment (other than due to death or

3



--------------------------------------------------------------------------------



 



      Disability), willful conduct that is injurious to the Company or a
Subsidiary, any act of dishonesty, the commission of a felony or violation of
any legal duty to the Company or a Subsidiary.     (c)   In the event of the
Participant’s death or total and permanent disability (“Disability”), the
Participant (or in the case of death, the Participant’s designated beneficiary)
may continue to exercise the Stock Option, in whole or in part, until the
earliest of:

  (i)   the date specified in Paragraph 3(a); or     (ii)   the date which is
one (1) year following the Participant’s death or Disability (as determined by
the Committee).

  (d)   In the event of the Participant’s Retirement (as defined in this
Paragraph 7(d)), the Participant may continue to exercise the Stock Option, to
the extent then vested, in whole or in part, until the earlier of: (i) the
expiration of the term of the Stock Option (as specified in Paragraph 3) or
(ii) five (5) years after the Participant’s Retirement date, but only if, and so
long as, the Participant shall refrain from competing against the Company or any
Subsidiary. To the extent not exercised within three (3) months after the
Participant’s Retirement, the Stock Option will cease to be treated as an
incentive stock option (unless, under the law governing incentive stock options
as then in effect, the Stock Option may continue to be accorded incentive stock
options as then in effect, the Stock Option may continue to be accorded
incentive stock option treatment for a period longer or shorter than three
(3) months after Retirement). “Retirement” shall, in all cases, be determined by
the Committee, in its sole and absolute discretion, and shall mean the
Participant’s termination of employment with the Company and all Subsidiaries
after reaching age sixty (60) with at least ten (10) years of service with the
Company or a Subsidiary.

  8.   Forfeiture and Disgorgement Upon Competition

  (a)   Notwithstanding any provisions in this Agreement to the contrary, in the
event either (A) the Participant violates the provisions of Paragraph 8(b) or
the provisions of any restrictive covenants agreement by and between the Company
or its subsidiaries and the Participant or (B) the Participant, or anyone acting
on the Participant’s behalf, brings a claim against the Company seeking to
declare any term of this Paragraph 8 void or unenforceable or the provisions of
any other restrictive covenants agreement by and between the Company or its
subsidiaries and the Participant void or unenforceable, then:

  (i)   the Stock Option will immediately cease to vest and any portion of the
Stock Option that has not previously vested as of the date of such violation
shall be forfeited by the Participant to the Company;     (ii)   the Participant
will immediately sell to the Company all shares acquired by the Participant
pursuant to the exercise of any portion of the Stock Option that vested within
the last twelve (12) months and that the Participant still owns on the date of
such violation for the lesser of (a) the

4



--------------------------------------------------------------------------------



 



      exercise price paid by the Participant for such Shares or (b) the Fair
Market Value of such Shares on the date of sale to the Company;     (iii)   the
Participant will immediately pay to the Company any gain that the Participant
realized on the sale of any Shares acquired pursuant to the exercise of the
Stock Option and which vested within the last twelve (12) months; and     (iv)  
the Company shall be entitled to payment by the Participant of its attorneys’
fees and costs incurred in enforcing the provisions of this Paragraph 8, in
addition to any other legal remedies.

  (b)   By execution of this Agreement, the Participant, either individually or
as a principal, partner, stockholder, manager, agent, consultant, contractor,
employee, lender, investor, volunteer or as a director or officer of any
corporation or association, or in any other manner or capacity whatsoever,
agrees to the following from the date of grant until the date one (1) year
immediately following his or her termination of employment (for any reason):

      The Participant shall not, whether directly or indirectly, without the
express prior written consent of the Company:

  (i)   Non-Competition         Become employed by, advise, perform services or
otherwise engage in any capacity with a Competing Business in the Restricted
Area. For purposes of this Agreement, “Competing Business” means any entity or
business that is in the business of providing flow management products and
related repair and/or replacement services. Because the scope and nature of the
Company’s business is international in scope and the Participant’s job duties
are international in scope, the “Restricted Area” is worldwide. However, the
Participant may own, directly or indirectly, solely as an investment, securities
of any business traded on any national securities exchange or NASDAQ, provided
that the Participant is not a controlling person of, or member of a group that
controls such business, and provided further that the Participant does not,
directly or indirectly, own three percent (3%) or more of any class of
securities of such business;     (ii)   Non-Solicitation         Solicit
business from, attempt to transact business with, or transact business with any
customer or prospective customer of the Company with whom the Company transacted
business or solicited within the preceding twenty-four (24) months, and which
either: (1) the Participant contacted, called on, serviced, conducted business
with or had contact with during the Participant’s employment or that the
Participant attempted to contact, call on, service, or do business with during
the Participant’s employment; or (2) the Participant became acquainted with or
dealt with, for any reason, as a result of the Participant’s employment

5



--------------------------------------------------------------------------------



 



      with the Company. This restriction applies only to business that is in the
scope of services or products provided by the Company; or     (iii)  
Non-Recruitment         Hire, solicit for employment, induce or encourage to
leave the employment of the Company or any of its subsidiaries any current
employee of the Company or any of its subsidiaries or any former employee of the
Company or its subsidiaries whose employment ceased less than three (3) months
earlier.

  (c)   Confidential Information         Immediately upon the Participant’s
execution of this Agreement, and continuing on an ongoing basis during the
Participant’s employment, the Company agrees to provide the Participant with new
Confidential Information (defined in this Paragraph 8(c)) to which the
Participant has not previously had access. For purposes of this Agreement,
“Confidential Information” includes any trade secrets or confidential or
proprietary information of the Company, including, but not limited to, the
following:

  (i)   Information concerning customers, clients, marketing, business and
operational methods of the Company and their customers or clients, contracts,
financial or other data, technical data, e-mail and other correspondence or any
other confidential or proprietary information possessed, owned or used by the
Company;     (ii)   Business records, product construction, product
specifications, financial information, audit processes, pricing, business
strategies, marketing and promotional practices (including internet-related
marketing) and management methods and information;     (iii)   Financial data,
strategies, systems, research, plans, reports, recommendations and conclusions;
    (iv)   Names, arrangements with, or other information relating to, any of
the Company’s customers, clients, suppliers, financiers, owners, representatives
and other persons who have business relationships with the Company or who are
prospects for business relationships with the Company; and     (v)   Any
non-public matter or thing obtained or ascertained by the Participant through
the Participant’s association with the Company, the use or disclosure of which
might reasonably be construed to be contrary to the best interests of the
Company.

  (d)   Non-Disclosure         In exchange for the Company’s promise to provide
the Participant with Confidential Information, the Participant shall not, during
the period of the Participant’s employment or at any time thereafter, disclose
to anyone, or

6



--------------------------------------------------------------------------------



 



      publish, or use for any purpose, any Confidential Information, except as:
(i) required in the ordinary course of the Company’s business or the
Participant’s work for the Company; (ii) required by law; or (iii) directed and
authorized in writing by the Company. Upon the termination of the Participant’s
employment for any reason, the Participant shall immediately return and deliver
to the Company any and all Confidential Information, computers, hard-drives,
papers, books, records, documents, memoranda, manuals, e-mail, electronic or
magnetic recordings or data, including all copies thereof, which belong to the
Company or relate to the Company’s business and which are in the Participant’s
possession, custody or control, whether prepared by the Participant or others.
If at any time after termination of the Participant’s employment, for any
reason, the Participant determines that the Participant has any Confidential
Information in the Participant’s possession or control, the Participant shall
immediately return to the Company all such Confidential Information in the
Participant’s possession or control, including all copies and portions thereof.

  (e)   By execution of this Agreement, the Participant agrees that the
provisions of this Paragraph 8 shall apply to all grants (including, without
limitation, grants of incentive stock options, nonqualified stock options and
restricted stock) made to the Participant pursuant to the Plan in 2006 and, to
the extent the provisions of such grants are inconsistent with any of the
provisions of this Paragraph 8, the Company and the Participant agree that (i)
the provisions of this Paragraph 8 shall control and (ii) the provisions of any
such award agreements are hereby amended by the terms of this Paragraph 8.    
(f)   The provisions of Paragraph 8 shall survive the termination or expiration
of this Agreement.

  9.   Non-Transferability

          The Stock Option granted by this Agreement may only be exercisable
during the term of the Option Period provided in Paragraph 3 hereof and, except
as provided in Paragraph 7, only by the Participant during the Participant’s
lifetime. No Stock Option granted by this Agreement is transferable by the
Participant other than by will or pursuant to applicable laws of descent and
distribution. The Stock Option and any rights and privileges in connection
therewith, cannot be transferred, assigned, pledged or hypothecated by operation
of law, or otherwise, and is not otherwise subject to execution, attachment,
garnishment or similar process. In the event of such occurrence, this Agreement
will automatically terminate and will thereafter be null and void.

  10.   Adjustments in Number of Shares and Option Price; Change in Control

          Except as provided below, in the event that the outstanding Common
Stock of the Company is increased, decreased, or exchanged for a different
number or kind of shares or other securities, or if additional, new or different
shares or securities are distributed with respect to the Common Stock through
merger, consolidation, sale of all or substantially all of the assets of the
Company, reorganization, recapitalization, stock dividend, stock split, reverse
stock split or other distribution with respect to such Common Stock, each
remaining share of Common Stock subject to this Stock Option will be substituted
utilizing the principles set forth in Section 424(a) of the Code.

7



--------------------------------------------------------------------------------



 



  11.   Delivery of Shares

          No shares of Common Stock shall be delivered to the Participant upon
the exercise of the Stock Option until:

  (a)   the purchase price is paid in full in the manner herein provided, if
applicable;     (b)   all of the applicable taxes required to be withheld have
been paid or withheld in full;     (c)   the approval of any governmental
authority required in connection with the Stock Option, or the issuance of
shares thereunder, has been received by the Company; and     (d)   if required
by the Committee, the Participant has delivered to the Committee an “Investment
Letter” in form and content satisfactory to the Company as provided in
Paragraph 12 hereof.

  12.   Securities Act

          The Company will not be required to deliver any shares of Common Stock
pursuant to the exercise of all or any part of the Stock Option if, in the
opinion of counsel for the Company, such issuance would violate the Securities
Act of 1933, as amended (the “Securities Act”) or any other applicable federal
or state securities laws or regulations. The Committee may require that the
Participant, prior to the issuance of any such shares pursuant to exercise of
the Stock Option sign and deliver to the Company a written statement
(“Investment Letter”):

  (a)   stating that the Participant is purchasing the shares for investment and
not with a view to the sale or distribution thereof;     (b)   stating that the
Participant will not sell any shares of Common Stock that the Participant may
then own or thereafter acquire except either:

  (i)   through a broker on a national securities exchange; or     (ii)   with
the prior written approval of the Company; and

  (c)   containing such other terms and conditions as counsel for the Company
may reasonably require to assure compliance with the Securities Act or other
applicable federal or state securities laws and regulations.         Such
Investment Letter shall be in a form and content acceptable to the Committee, in
its sole discretion.

  13.   Federal and State Taxes

  (a)   Upon the exercise of the Stock Option, or any part thereof, the
Participant may incur certain liabilities for federal, state or local taxes and
the Company may be required by law to withhold such taxes for payment to taxing
authorities. Upon a determination by the Company that an amount is required to
be withheld in order to satisfy federal, state or local taxes, absent an
election described in by the

8



--------------------------------------------------------------------------------



 



      Participant to the contrary, the Company shall withhold from the Common
Stock to be issued to the Participant a number of shares necessary to satisfy
the Company’s withholding obligations. The number of shares of Common Stock to
be withheld shall be based upon the Fair Market Value of the shares on the date
of withholding.     (b)   Notwithstanding Paragraph 13(a) above, if the
Participant elects, and the Committee agrees, the Company’s withholding
obligations may instead by satisfied as follows:

  (i)   the Participant may direct the Company to withhold cash that is
otherwise payable to the Participant;     (ii)   the Participant may deliver to
the Company a sufficient number of shares of Common Stock then owned by the
Participant to satisfy the Company’s withholding obligations, based on the Fair
Market Value of the shares as of the date of withholding;     (iii)   the
Participant may deliver sufficient cash to the Company to satisfy its
withholding obligations; or     (iv)   any combination of the alternatives
described in Paragraphs 13(b)(i) through 13(b)(iii) above.

  (c)   Authorization of the Participant to the Company to withhold taxes
pursuant to one or more of the alternatives described in Paragraph 13(b) above
must be in a form and content acceptable to the Committee. The payment or
authorization to withhold taxes by the Participant shall be completed prior to
the deliver of any shares pursuant to this Agreement. An authorization to
withhold taxes pursuant to this provision will be irrevocable unless and until
the tax liability of the Participant has been fully paid.

  14.   Definitions; Copy of Plan

          Except as specifically provided otherwise herein, all capitalized
terms used in this Agreement shall have the same meanings ascribed to them in
the Plan. By the execution of this Agreement, the Participant acknowledges
receipt of a copy of the Plan.

  15.   Administration

          This Agreement is subject to the terms and conditions of the Plan. The
Plan will be administered by the Committee in accordance with its terms. The
Committee has sole and complete discretion with respect to all matters reserved
to it by the Plan and the decisions of the majority of the Committee with
respect to the Plan and this Agreement shall be final and binding upon the
Participant and the Company. In the event of any conflict between the terms and
conditions of this Agreement and the Plan, the provisions of the Plan shall
control.

  16.   Continuation of Employment

          This Agreement shall not be construed to confer upon the Participant
any right to continued employment with the Company or a Subsidiary and shall not
limit the right of the Company or

9



--------------------------------------------------------------------------------



 



a Subsidiary (as applicable), in its sole discretion, to terminate the
employment of the Participant at any time.

  17.   No Right to Stock

          No Participant and no beneficiary or other person claiming under or
through such Participant shall have any right, title or interest in any shares
of Common Stock allocated or reserved under the Plan or subject to this Stock
Option, except as to such shares of Common Stock, if any, that have been issued
or transferred to such Participant.

  18.   Obligation to Exercise

          The Participant shall have no obligation to exercise any Stock Option
granted by this Agreement.

  19.   Notice

          Any notice to be given to the Company or the Committee shall be
addressed to the Company in care of its Secretary at its principal office. Any
such notice shall be in writing and shall be delivered personally or shall be
sent by first class mail, postage prepaid, to the Company.

  20.   Governing Law

          This Agreement shall be interpreted and administered under the laws of
the State of Texas.

  21.   Amendments

          This Agreement may be amended only by a written agreement executed by
the Company and the Participant. Any such amendment shall be made only upon the
mutual consent of the parties, which consent (of either party) may be withheld
for any reason.

  22.   Termination

          The Company may terminate the Plan at any time; however, such
termination will not modify the terms and conditions of the Stock Option granted
hereunder without the Participant’s consent.

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officers thereunto duly authorized, and the Participant has
hereunto set his hand as of the day and year first above written.

              FLOWSERVE CORPORATION
 
       
 
     By:    
 
       
 
      Lewis M. Kling
President and Chief Executive Officer
 
            PARTICIPANT
 
       
 
       

11